Citation Nr: 0906230	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A.    § 1151 for residuals of VA 
dental surgery following a tooth extraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  In March 2006, the Board remanded the case 
for additional evidentiary development.  The case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran underwent a right molar extraction at a VA 
facility on August 2, 1999, due to a tooth infection and 
additional surgeries in August 1999 due to recurrent 
infections in the right side of his face.  

2.  The Veteran's infection was properly treated and was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault of VA.

3.  The Veteran suffered no additional disability as a result 
of VA treatment in August 1999. 


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of VA dental surgery following a tooth 
extraction is not warranted.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.
I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2006, July 2006, and December 2998.  
These letters informed him of the evidence required to 
substantiate his claim, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letters also apprised him of the downstream disability-rating 
and effective-date elements of his underlying claim of 
entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151, as required by Dingess, supra.  The claim was also 
the readjudicated in the September 2008 SSOC, including 
considering any additional evidence received in response to 
that additional notice.  See Mayfield, Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran was examined for VA 
compensation purposes by two different medical examiners to 
determine whether he has any additional disability as a 
result of VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The most recent examination complies with the 
Board's March 2006 remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding "that a remand by this Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand 
orders.").

The March 2006 Board remand also requested that the RO obtain 
all dental treatment records from the Madison VA Medical 
Center (VAMC) beginning on or about August 1, 1999, to August 
23, 1999, including records of the tooth extraction, as well 
as the pre-operative report prior to his surgery on August 5, 
1999.  The RO/AMC was able to obtain these records except for 
the records pertaining to the right molar extraction 
performed on August 2, 1999.  

The Madison VAMC indicated that the missing records were sent 
to the Milwaukee RO.  But the Milwaukee RO was unable to 
locate any such records and indicated that they may have been 
sent to the RO in Little Rock, Arkansas.  The AMC then 
contacted the No. Little Rock RO, which indicated that it had 
no dental or medical records pertaining to the Veteran.  
Based on these efforts and the negative responses, it is 
reasonably certain that the records pertaining to the tooth 
extraction on August 2, 1999, are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  (VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile).  

The Veteran's representative has requested that the Board 
remand the Veteran's claim to determine whether quality-
assurance records maintained by VA exist and, if so, to 
obtain them for use in deciding the Veteran's appeal.  The 
Board disagrees.  The VA's medical quality-assurance program 
consists of systemic health care reviews carried out by or 
for VA for the purpose of improving the quality of medical 
care or improving the utilization of health care resources in 
VA medical facilities.  Such data may relate to the 
structure, process or outcome of health care provided by VA.  
See 38 U.S.C.A. § 17.500(c) (2008).  Records and documents 
associated with the quality-assurance program are 
confidential and privileged and may not be disclosed except 
as provided by law.  See 38 U.S.C.A. § 5705(a) (West 2002).

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511 (2008), contain 
detailed rules regarding the disclosure of quality-assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)."  
38 U.S.C.A. § 5705(b)(6) (West 2002).  Construing this 
provision, VA regulations state that "[a]ccess to 
confidential and privileged quality-assurance records and 
documents within the Department...is restricted to VA 
employees...who have a need for such information to perform 
their Government duties... and who are authorized access by 
the VA medical facility Director, Regional Director, the 
Under Secretary for Health, or their designees, or by the 
regulations in §§ 17.500 through 17.511."  38 C.F.R. § 
17.508(a) (2008).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessary entail their 
disclosure to the Veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2008).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R.     
§ 17.511 (2008).

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

II.  Merits of the Claim

The Veteran developed an infection in his mouth following 
dental surgery at a VA hospital in August 1999, which 
required additional surgery.  He claims that VA's failure to 
administer antibiotics following the initial surgery on 
August 2, 1999, caused additional disability involving a 
surgical scar on his neck and limited jaw motion.  He 
therefore claims that he is entitled to VA compensation for 
additional disability based on VA's alleged negligence 
pursuant to 38 U.S.C.A. § 1151.  

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the Veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
.  To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R.       
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the Veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R.               § 3.361(d).

In this case, the record shows that the Veteran underwent a 
right mandibular molar extraction at a VA facility on August 
2, 1999, due to a dental infection.  Although the actual 
treatment records (including the consent form) pertaining to 
that procedure were apparently lost, subsequently dated 
treatment records document that procedure and the fact that 
the Veteran was placed on antibiotics.  These records also 
suggest that the veteran had given his consent prior to the 
tooth extraction.

Following the molar extraction on August 2, 1999, the Veteran 
had to be admitted to the Madison VA Medical Center (VAMC) on 
August 4, 1999, after developing increased pain and 
tenderness on the right side of his face due to an infection.  
A computerized tomography (CT) scan revealed a loculated, 
fluid-filled mass in the right soft tissues of his face.  On 
August 5, 1999, after the Veteran's informed consent was 
obtained, he underwent irrigation and drainage of the facial 
abscess as well as a tracheotomy due to difficulty breathing.  
On August 12, 1999, a repeat CT scan revealed fluid 
collection in the same location.  Consequently, on August 13, 
1999, after the Veteran's informed consent was obtained, 
repeat surgery was performed in which the right facial wound 
was widely opened with packing placed into the right facial 
abscess.  The neck abscess was also reopened and drained.  
Since the facial swelling decreased after this procedure, the 
Veteran was discharged and given antibiotics.  

Follow-up VA treatment records show that the Veteran had 
difficulty opening his jaw, which eventually resolved.  When 
seen on September 9, 1999, for example, it was noted that he 
continued to experience significant trismus, which involves 
"motor disturbance of the trigeminal nerve, especially spasm 
of the masticatory muscles, with difficulty opening the 
mouth."  Dorland's Illustrated Medical Dictionary 1952 (30th 
ed. 2003).  When seen on February 2, 2000, however, his 
condition significantly improved, as he was able to open his 
mouth 2.5 cm and was able to eat anything he wanted except 
for a double cheeseburger.  

The Veteran was examined for VA compensation purposes on 
several occasions to determine whether he incurred additional 
disability as a result of the tooth extraction and subsequent 
surgeries, and, if so, whether such additional disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA medical professionals.  The Board notes that the opinions 
in these reports provide highly probative evidence against 
the Veteran's claim, as they do not show any additional 
disability due to VA treatment.

The Veteran was initially examined in May 2002 by W.B., 
D.D.S.  In his report, Dr. W.B. noted the Veteran's history 
of multiple infections and surgical treatment in August 1999, 
thereby indicating that he had reviewed the pertinent medical 
records.  Dr. W.B. concluded that the most likely source of 
the infection was odontogentic in origin.  He then opined 
that the predisposing factors most likely involved poor oral 
hygiene (dental neglect by the Veteran), as well as systemic 
factors involving alcohol abuse and heavy smoking.  Dr. W.B. 
then commented that rapid advancement of such infections into 
multiple spaces of the head and neck are common and well 
recognized in the literature.  He then stated that the 
Veteran was appropriately assessed and managed in all 
respects by both the primary service and the consulting 
services.  Dr. W.B. indicated that the reasons for the 
Veteran's trismus were two fold: (1) "infection of the 
masticator spaces causes inflammation and subsequent 
fibrosis"; and (2) "I&D [irrigation and drainage] of these 
spaces cause trauma and subsequent fibrosis."

In May 2006, the Veteran was afforded an additional VA dental 
examination by Dr. H.R.  At that time, Dr. H.R. noted the 
Veteran's continued poor oral hygiene.  On physical 
examination, however, the mandibular jaw movements were 
normal, there was no internal pterygoid muscle tenderness or 
pain elicited upon palpation, and there was no tenderness to 
the exterior surface of the face.  After reviewing the claims 
file, Dr. H.R. also provided the following opinions:

1.  There has been no additional disability as a 
result of tooth extractions or subsequent surgeries 
performed in August of 1999.

2.  The [Veteran] was appropriately placed on 
antibiotics following extraction of the tooth 
initially and during each surgery to drain facial 
abscesses.  The [Veteran] was treated appropriately 
and in my experience, no other course of treatment 
would have provided the [Veteran] with as 
satisfactory result from his medical conditions or 
dental condition.  

In an addendum report, dated July 2006, Dr. H.R. reiterated 
that the Veteran suffered no additional disability as a 
result of the tooth extractions and subsequent surgeries in 
August 1999.  Dr. H.R. indicated that the extraction was 
performed by Dr. Tsunehiro on August 2, 1999, with a notation 
that right mandibular molars were extracted and the Veteran 
was placed on antibiotics.  It thus appears that Dr. H.R. had 
a chance to review the report of the initial procedure on 
August 2, 1999, before it was lost.  Dr. H.R. agreed with Dr. 
W.B.'s opinion that the Veteran's subsequent infection was 
probably due to poor oral hygiene with systemic factors of 
alcohol abuse and heavy smoking.  

In light of the foregoing, the Board must deny the Veteran's 
claim.  No medical evidence suggests that the Veteran 
suffered any additional disability as a result of VA dental 
treatment provided to the Veteran in August 1999.  The record 
shows that the Veteran initially experienced pain and trismus 
(difficulty opening his mouth) following the tooth extraction 
and subsequent surgeries in August 1999.  When examined by 
Dr. H.R. in May 2006, however, the Veteran's mandibular jaw 
movements were normal, there was no internal pterygoid muscle 
tenderness or pain elicited upon palpation, and there was no 
tenderness to the exterior surface of the face.  It thus 
appears that the veteran's symptoms due to the infection had 
fully resolved.  In addition, both Dr. W.B. and Dr. H.R. 
specifically concluded that there has been no additional 
disability as a result of tooth extractions or subsequent 
surgeries performed in August of 1999.  These findings 
preclude a finding that the Veteran currently has additional 
disability due to the VA dental treatment he received in 
August 1999. 

But even assuming for discussion purposes that the Veteran 
has additional disability following the procedures in August 
1999, there is still no evidence that it was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical professionals.  Both Dr. W.B. and Dr. H.R attributed 
the Veteran's subsequent infections to poor oral hygiene with 
systemic factors of alcohol abuse and heavy smoking.  The 
Board also emphasizes that both Dr. W.B. and Dr. H.R. 
concluded that the Veteran was appropriately treated by VA, 
which precludes a finding of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  In rendering his opinion, Dr. H.R. 
also pointed out that the Veteran was placed on antibiotics 
immediately after the molar extraction on February 2, 1999.   

Since these medical opinions were based on a review of the 
claims file - including the missing February 2, 1999, 
surgical report - and are supported by sound rationale, they 
provide compelling evidence against the Veteran's claim.  In 
other words, both Dr. W.B. and Dr. H.R. applied valid medical 
analysis to the significant facts of this case in reaching 
their conclusions.  See Nieves-Rodriguez v. Peake, NO. 06-
3012 (Dec. 1, 2008); see also Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

The Veteran's representative recently raised the argument 
that there is no informed consent forms of record pertaining 
to the tooth extraction on August 2, 1999, as well as for the 
surgery performed on August 5, 1999.  He then argues that the 
absence of these forms therefore raises doubt as to whether 
or not VA followed proper procedure in obtaining informed 
consent prior to any surgical procedure.  The Board 
disagrees.  Indeed, the record contains signed consent forms 
dated August 5, 1999, and August 13, 1999, both of which 
fully explain the risks and benefits for each of these 
procedures.  The Board notes that a consent form pertaining 
to the tooth extraction on August 2, 1999, is not of record, 
but that it was probably lost along with the actual record of 
that procedure.  Since both subsequent surgeries include 
consent forms, the Board can safely assume that the veteran 
also gave his informed consent prior to the tooth extraction 
on August 2, 1999.  The fact that the form appears to have 
been lost does not create a presumption that consent was not 
given, particularly in light of the fact that two other 
procedures performed during that same month show express 
consent.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of VA dental surgery.  Although 
the Veteran contends otherwise, he is not competent to make 
this assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  And as the 
preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application, and her 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim of entitlement to disability compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of VA 
dental surgery following a tooth extraction is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


